department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november cc ita genin-109568-17 number release date uil ----------------------- --------------------------------- ------------------------------ dear ---------------- i am responding to your letter dated date asking us to comment on the application of revrul_70_604 1970_2_cb_9 to a particular condominium_management_association association you state that you are concerned that the ruling does not apply because the association’s authorized activities include operating golf courses tennis courts and two restaurants in addition the association receives income from the rental of its facilities for weddings and golf events the association also derives considerable income from the rental of units and from usage fees paid_by visitors and guests i apologize for not responding sooner under sec_6103 of the internal_revenue_code we cannot disclose taxpayer information without consent from the taxpayer authorizing disclosure see also sec_301 c - c of the regulations on procedure and administration therefore we cannot comment on whether revrul_70_604 may apply to the association because you are not authorized by the association to discuss its tax issues sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
